48 So.3d 926 (2010)
Harry Michael WRIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-4195.
District Court of Appeal of Florida, First District.
November 22, 2010.
Harry Michael Wright, pro se, Appellant.
Bill McCollum, Attorney General, and Charlie McCoy, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the denial of grounds one through six. However, we reverse and remand the denial of ground seven and direct the trial court to strike that portion of the appellant's sentence imposing a $5,000 fine. See King v. State, 681 So.2d 1136 (Fla.1996) (holding that a trial court may not impose a fine under section 775.083 when imposing a habitual felony offender sentence under section 775.084), receded from on other grounds in Carter v. State, 786 So.2d 1173 (Fla.2001).
AFFIRMED in part, REVERSED AND REMANDED in part.
PADOVANO, ROBERTS, and MARSTILLER, JJ., concur.